PER CURIAM.
Frederick R. Coker appeals the summary denial of his motion to correct illegal sentence in which he raised two issues. We affirm that part of the order confirming Coker’s entitlement to gain time. Further, we affirm the denial of Coker’s motion concerning his habitualization in case number 89-12258 since that issue is not cognizable in a motion to correct illegal sentence. Judge v. State, 596 So.2d 73 (Fla. 2d DCA 1991). However, our affirmance of that aspect of the trial court’s order is without prejudice to Coker filing a properly sworn and timely motion for postconvietion relief pursuant to Florida Rule of Criminal Procedure 3.850.
Affirmed without prejudice.
DANAHY, A.C.J., and BLUE and QUINCE, JJ., concur.